Mr. Justice Wolf
delivered the opinion of the court.
The defendant, Acisclo Rodríguez was charged with perjury in the District Court of Ponce, and after a trial was sentenced to one year and six months in the penitentiary at hard labor, and to the payment of the costs.
*200. The case comes here on appeal, hut the evidence has not been certified to us in any manner, and as we have found no error in the record, the judgment must be affirmed.

Affirmed.

Ghief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.